 Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 1 of 16 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DISTRICT

 AMELIA BROWN, on behalf of herself and :
 others similarly situated,             :
                                        :
                 Plaintiff,             :                 CASE NO. 2:20-cv-4817
                                        :
         v.                             :                 JUDGE
                                        :
 CONTACTABILITY.COM LLC,                :                 MAGISTRATE JUDGE
 c/o CT Corporation System              :
 4400 Easton Commons Way                :                 JURY DEMAND ENDORSED HEREON
 Suite 125                              :
 Columbus, OH 43219                     :
                                        :
                 Defendant.             :

PLAINTIFF’S COLLECTIVE AND CLASS ACTION COMPLAINT FOR VIOLATIONS
          OF THE FAIR LABOR STANDARDS ACT AND OHIO LAW

       Plaintiff Amelia Brown (“Bailey” or “Plaintiff”), individually and on behalf of others

similarly situated, files    her Complaint against Defendant Contactability.com, LLC d/b/a

SmartFinancial (“Defendant” or “Smart Financial”), for Defendant’s failure to pay employees

overtime wages, seeking all available relief under the Fair Labor Standards Act of 1938 (“FLSA”),

29 U.S.C. §§ 201, et seq.; the Ohio Minimum Fair Wage Standards Act, O.R.C. 4111.03 and

4111.08 (“the Ohio Wage Act”); and the Ohio Prompt Pay Act (“OPPA”), Ohio Rev. Code §

4113.15 (the Ohio Wage Act and the OPPA will be referred to collectively as “the Ohio Acts”).

The FLSA claim is brought as a collective action pursuant to 29 U.S.C. § 216(b). The Ohio Acts

claims are brought as a class action pursuant to Rule 23. The following allegations are based on

personal knowledge as to the Plaintiff’s own conduct and are made on information and belief as

to the acts of others. Plaintiff, individually and on behalf of others similarly situated, hereby states

as follows:
 Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 2 of 16 PAGEID #: 2




       I.      JURISDICTION AND VENUE

       1.      This action is brought pursuant to the FLSA, the Ohio Acts, and 28 U.S.C. §1331.

       2.      This Court’s jurisdiction in this matter is also predicated upon 28 U.S.C. §1367 as

this Complaint raises additional claims pursuant to the laws of Ohio, over which this Court

maintains supplemental subject matter jurisdiction because they form a part of the same case or

controversy.

       3.      Venue is proper in this forum pursuant to 28 U.S.C. §1391, because Defendant

employed Named Plaintiff and others similarly situated in the Southern District of Ohio, a

substantial part of the events or omissions giving rise to the claim occurred in the Southern District

of Ohio, and Defendant conducts substantial business in the Southern District of Ohio.

       II.     PARTIES

       A. Named Plaintiff

       4.      Named Plaintiff is an individual, United States citizen, and a resident of the State

of Ohio living in the Southern District of Ohio.

       5.      Named Plaintiff was employed by Defendant beginning in or around February of

2020 until July of 2020.

       6.      Named Plaintiff was employed as an hourly, non-exempt employee of Defendant

as defined in the FLSA and the Ohio Acts. Specifically, Named Plaintiff was employed as an

hourly inside sales representative at Defendant’s office located at 118 E. Main Street, Suite 301,

Columbus, Ohio 43215. At all times during her employment, Named Plaintiff worked forty (40)

or more hours in at least one (1) workweek.

       7.      During Named Plaintiff’s employment with Defendant, Defendant misclassified

Named Plaintiff as a “salary” employee while paying Named Plaintiff on an hourly basis.

                                                                                           Page 2 of 16
 Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 3 of 16 PAGEID #: 3




       8.      Plaintiff brings this action on behalf of herself and those similarly situated and has

given her written consent to bring this action to collect unpaid overtime compensation under the

FLSA. Plaintiff’s consent is being filed along with this Complaint pursuant to 29 U.S.C. §216(b).

(Consent to be Party Plaintiff, attached hereto as Exhibit A).

       B. Defendant

       9.      Defendant is a domestic limited liability company that operates and conducts

substantial business activities in Ohio, including in the Southern District of Ohio. Defendant does

business as SmartFinancial and provides insurance, including auto insurance, home insurance, life

insurance, and health insurance, to its customers.

       10.     At all relevant times, Defendant has had direct or indirect control and authority over

Named Plaintiff and other similarly situated employees’ working conditions. At all relevant times,

Defendant exercised that authority and control over Named Plaintiff and other similarly situated

employees.

       11.     At all relevant times, Defendant has had direct or indirect control and authority over

matters governing the essential terms and conditions of employment for Named Plaintiff and other

similarly situated employees. At all relevant times, Defendant exercised that authority and control

over Named Plaintiff and other similarly situated employees.

       12.     At all relevant times, Defendant has had the authority to hire and fire employees,

supervise and control the work schedules and work conditions of employees, determine the rate

and method of pay, and/or maintain employee records.

   13. Upon information and belief, Defendant applies or causes to be applied substantially the

same employment policies, practices, and procedures to all employees at all of its locations,




                                                                                          Page 3 of 16
 Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 4 of 16 PAGEID #: 4




including policies, practices and procedures relating to the payment of wages, overtime, and

timekeeping.

       14.     At all relevant times, Defendant suffered or permitted Named Plaintiff and other

similarly situated employees to work. The work that Named Plaintiff and other similarly situated

employees performed was for Defendant’s benefit.

       15.     At all times relevant, Defendant was an employer of Named Plaintiff and other

similarly situated employees as defined in the FLSA and the Ohio Acts.

       16.     Defendant operates and controls and enterprises and employs employees engaged

in commerce or in the production of goods for commerce, or has had employees handling, selling,

or otherwise working on goods or materials that have been moved in or produced for commerce

by any person; and Defendant has had an annual gross volume of sales made or business done of

not less than $500,000 per year (exclusive of excise taxes at the retail level).

       17.     At all times relevant hereto, Defendant was fully aware of the fact that it was legally

required to comply with the wage and overtime laws of the United States and of the State of Ohio.

       III.    FACTS

       18.     Named Plaintiff and Defendant’s other inside sales representatives are non-exempt

employees that are entitled to overtime.

       19.     Defendant purports to pay Named Plaintiff and similarly situated inside sales

representatives a “salary” plus commissions. However, Named Plaintiff’s and other similarly

situated inside sales representatives’ “salary” was not a predetermined amount as it was subject to

reduction because of variations in quality or quantity of work performed.

       20.     Regardless of whether Named Plaintiff and similarly situated inside sales

representatives were misclassified as “exempt” and paid a “salary” or paid on an hourly basis,

                                                                                          Page 4 of 16
 Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 5 of 16 PAGEID #: 5




Named Plaintiff and similarly situated employees were non-exempt inside sales representatives,

and as such, were required to be paid overtime at one and one-half times their regular rate of pay.

       21.        Defendant has numerous pay policies that result in Named Plaintiff and other

similarly situated inside sales representatives not being paid for all hours worked, including

overtime.

       22.        First, Defendant requires Named Plaintiff and similarly situated inside sales

representatives to engage in work duties that are integral and indispensable to their job duties prior

to clocking in.

       23.        Specifically, Named Plaintiff and similarly situated inside sales representatives sell

Defendant’s insurance products and services to new and existing customers.

       24.        Named Plaintiff and similarly situated inside sales representatives arrive to work

approximately 15 minutes or more prior to the start of their scheduled shift in order to complete

all necessary pre-shift tasks, including turning on their computers and booting up the necessary

software programs, among other things.

       25.        Defendant requires Named Plaintiff and similarly situated inside sales

representatives to spend a minimum number of hours talking to customers each day, which is

referred to as “talk time.” Defendant tracks Named Plaintiff’s and similarly situated inside sales

representatives’ talk time through two (2) separate programs and Named Plaintiff and similarly

situated employees can earn additional bonuses if they reach certain talk time thresholds.

       26.        Second, Defendant has a companywide policy of deducting 60 minutes of time from

its inside sales representatives’ daily hours worked for meal breaks that were not taken at all, or

that were only partially taken.




                                                                                             Page 5 of 16
 Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 6 of 16 PAGEID #: 6




       27.     Named Plaintiff and similarly situated inside sales representatives do not regularly

take a full, uninterrupted 60-minute meal break.

       28.     Defendant encouraged Named Plaintiff and similarly situated inside sales

representatives to work through their lunches to meet the talk time and sale goals established by

Defendant.

       29.     Despite Named Plaintiff and similarly situated inside sales representatives taking a

full, 60-minute uninterrupted meal break, Defendant still deducted 60 minutes from their

compensable hours worked each day.

       30.     Third, Named Plaintiff and similarly situated inside sales representatives regularly

work past the end of their scheduled shift in order to meet Defendant’s talk time goals; however,

Defendant does not pay Named Plaintiff and similarly situated inside sales representatives for this

time worked.

       31.     Nevertheless, Defendant did not permit Named Plaintiff Named Plaintiff and

similarly situated inside sales representatives to clock out after 6:00 p.m.

       32.     If Named Plaintiff and similarly situated inside sales representatives did not clock

out at 6pm, Defendant modified their time punches to their scheduled shift end time of 6:00 p.m.

       33.     However, Defendant still required Named Plaintiff and similarly situated inside

sales representatives to work beyond 6:00 p.m to meet their talk time and sales goals.

       34.     As a result of Defendant’s companywide pay policies and/or practices described

herein, Defendant knew or had reason to know it was not compensating Named Plaintiff and other

similarly situated inside sales representatives for all hours worked.




                                                                                         Page 6 of 16
 Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 7 of 16 PAGEID #: 7




       35.     Named Plaintiff and other similarly situated inside sales representatives regularly

worked more than 40 hours per week, but they were not compensated for all overtime because of

Defendant’s policies or practices described herein.

       36.     Defendant’s failure to compensate Named Plaintiff and other similarly situated

inside sales representatives as set forth above resulted in unpaid overtime.

       37.     At all times relevant herein, Named Plaintiff and other similarly situated inside

sales representatives were employees as defined in the FLSA, the Ohio Acts, and Ohio

Constitution Art. 2 §34a.

       38.     Defendant is and has been an “employer” as that term is defined by the FLSA, the

Ohio Acts, and Ohio Constitution Art. 2 §34a.

       39.     During relevant times, Defendant suffered or permitted Named Plaintiff and those

similarly situated inside sales representatives to work more than forty (40) hours per workweek,

while not compensating them for all such hours worked over forty (40) at a rate of at least one and

one-half times their regular rate of pay as a result of Defendant’s company-wide policies or

practices described above that affect Plaintiff and all other similarly situated inside sales

representatives.

       40.     Upon information and belief, Defendant, at all times relevant hereto, was fully

aware of the fact that it was legally required to comply with federal and state wage and hour laws.

       41.     During relevant times, Defendant had knowledge of and acted willfully regarding

its conduct described herein.

       42.     Defendant is in possession and control of necessary documents and information

from which Plaintiff would be able to calculate damages and/or it otherwise failed to keep such

records.

                                                                                        Page 7 of 16
 Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 8 of 16 PAGEID #: 8




       IV.     FLSA COLLECTIVE ALLEGATIONS

       43.     Named Plaintiff brings her FLSA claims pursuant to 29 U.S.C. §216(b) as a

representative action on behalf of herself and all other similarly situated inside sales

representatives of the opt-in class. The FLSA collective consists of the following:

                   All current and former hourly, non-exempt inside sales
                   representatives of Defendant who were scheduled to work 40
                   hours or more in any workweek during the three years preceding
                   the date of the filing of this Complaint and continuing through
                   the final disposition of this case (“FLSA Collective” or “FLSA
                   Collective Members”).

       44.     Named Plaintiff and putative FLSA Collective Members were all subject to the

same policies or practices described above which resulted in unpaid overtime.

       45.     During some or all of the last three years, Defendant did not compensate Named

Plaintiff and the putative FLSA Collective Members for time spent performing substantial duties

for Defendant’s benefit.

       V.      RULE 23 ALLEGATIONS

       46.     Named Plaintiff brings her Ohio Wage Act claims pursuant to Fed. R. Civ. P. 23 as

a class action on behalf of herself and all other members of the following class:

               All current and former hourly, non-exempt inside sales
               representatives of Defendant who were scheduled to work 40 hours
               or more in any workweek during the two years preceding the date of
               the filing of this Complaint and continuing through the final
               disposition of this case (“Ohio Rule 23 Class” or “Ohio Rule 23
               Class Members”).

       47.     The Ohio Rule 23 Class includes all current or former hourly, non-exempt

employees employed by Defendant throughout the State of Ohio as defined above.

       48.     The Ohio Rule 23 Class, as defined above, is so numerous that joinder of all

members is impracticable.

                                                                                      Page 8 of 16
 Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 9 of 16 PAGEID #: 9




         49.   Named Plaintiff is a member of the Ohio Rule 23 Class and her claim for unpaid

wages is typical of the claims of other members of the Rule 23 Class.

         50.   Named Plaintiff will fairly and adequately represent the Rule 23 Class and the

interests of all members of the Rule 23 Class.

         51.   Named Plaintiff has no interests that are antagonistic to or in conflict with those

interests of the Rule 23 Class that he has undertaken to represent.

         52.   Named Plaintiff has retained competent and experienced class action counsel who

can ably represent the interests of the entire Ohio Rule 23 Class.

         53.   Questions of law and fact are common to the Ohio Rule 23 Class.

         54.   Class certification is appropriate under Fed. R. Civ. P. 23(b)(1) because individual

actions would create the risk of inconsistent or varying adjudications that would establish

incompatible standards of conduct for Defendant with respect to its non-exempt employees.

         55.   Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) as Defendant acted

or refused to act on grounds generally applicable to the Ohio Rule 23 Class, making appropriate

declaratory and injunctive relief with respect to Named Plaintiff and the Ohio Rule 23 Class as a

whole.

         56.   Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) as the questions of

law and facts common to the Ohio Rule 23 Class predominate over questions affecting individual

members of the Ohio Rule 23 Class and because a class action is superior to other available

methods for the fair and efficient adjudication of this litigation.

         57.   Questions of law and fact that are common to the Ohio Rule 23 Class include, but

are not limited to: (a) whether Defendant violated the Ohio Wage Act by failing to pay the Ohio

Rule 23 Class for hours worked in excess of forty hours per week because of the pay policies and

                                                                                         Page 9 of 16
Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 10 of 16 PAGEID #: 10




practices described herein; (b) whether Defendant kept accurate records of the amount of time the

Ohio Rule 23 Class was working each day; (c) whether Defendant’s violations of the Ohio Wage

Act were knowing and willful; (d) what amount of unpaid and/or withheld compensation,

including overtime compensation, is due to Named Plaintiff and other members of the Ohio Rule

23 Class on account of Defendant’s violations of the Ohio Acts; and (e) what amount of

prejudgment interest is due to Ohio Rule 23 Class members on the overtime or other compensation

which was withheld or not paid to them.

        58.     A class action is superior to individual actions for the fair and efficient adjudication

of Named Plaintiff’s claims and will prevent undue financial, administrative and procedural

burdens on the parties and the Court. Named Plaintiff and counsel are not aware of any pending

Ohio litigation on behalf of the Ohio Rule 23 Class, as defined herein, or on behalf of any

individual alleging a similar claim. Because the damages sustained by individual members are

modest compared to the costs of individual litigation, it would be impractical for class members

to pursue individual litigation against the Defendant to vindicate its rights. Certification of this

case as a class action will enable the issues to be adjudicated for all class members with the

efficiencies of class litigation.

        VI.     CAUSES OF ACTION

                            FIRST CAUSE OF ACTION:
                FLSA – COLLECTIVE ACTION FOR UNPAID OVERTIME

        59.     All of the preceding paragraphs are realleged as if fully rewritten herein.

        60.     This claim is brought as part of a collective action by Named Plaintiff on behalf of

herself and the FLSA Collective.




                                                                                           Page 10 of 16
Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 11 of 16 PAGEID #: 11




       61.     The FLSA requires that employees receive overtime compensation for hours

worked in excess of forty (40) per week. 29 U.S.C. § 207(a)(1).

       62.     During the three years preceding the filing of this Complaint, Defendant employed

the Named Plaintiff and the FLSA Collective Members.

       63.     Named Plaintiff and the FLSA Collective Members were paid on an hourly basis

and worked in non-exempt positions.

       64.     Named Plaintiff and the FLSA Collective Members regularly worked in excess of

40 hours in workweeks.

       65.     Defendant violated the FLSA with respect to Named Plaintiff and the FLSA

Collective Members by, inter alia, failing to pay overtime for all hours worked over forty (40)

hours in a workweek because of Defendant’s companywide pay policies and/or practices described

herein, to wit, (1) not paying them for time worked for integral and indispensable job duties that

they were employed to perform, (2) deducting 60 minutes from their daily hours worked for meal

breaks that were not taken or were otherwise interrupted by work duties, and (3) not paying them

for time worked after the end of their scheduled shift, when Defendant knew or had reason to know

they were working.

       66.     Named Plaintiff and the FLSA Collective Members were not exempt from

receiving FLSA overtime benefits.

       67.     Defendant knew or should have known of the overtime payment requirements of

the FLSA. Despite such knowledge, Defendant willfully withheld and failed to pay the overtime

compensation to which Named Plaintiff and the FLSA Collective Members are entitled.

       68.     The exact total amount of compensation, including overtime compensation, that

Defendant has failed to pay Named Plaintiff and the FLSA Collective Members is unknown at this

                                                                                      Page 11 of 16
Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 12 of 16 PAGEID #: 12




time, as many of the records necessary to make such precise calculations are in the possession of

Defendant or were not kept by Defendant.

       69.     As a direct and proximate result of Defendant’s conduct, Named Plaintiff and the

FLSA Collective Members have suffered and continue to suffer damages. Named Plaintiff seeks

unpaid overtime and other compensation, liquidated damages, interest and attorneys’ fees, and all

other remedies available, on behalf of herself and the FLSA Collective Members.

                           SECOND CAUSE OF ACTION:
          R.C. 4111.03 — RULE 23 CLASS ACTION FOR UNPAID OVERTIME

       70.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       71.     This claim is brought under Ohio Law.

       72.     Named Plaintiff and the Ohio Rule 23 Class Members have been employed by

Defendant, and Defendant is an employer covered by the overtime requirements under Ohio Law.

       73.     The Ohio Wage Act requires that employees receive overtime compensation “not

less than one and one-half times” (1.5) the employee’s regular rate of pay for all hours worked

over forty (40) in one workweek, “in the manner and methods provided in and subject to the

exemptions of section 7 and section 13 of the Fair Labor Standards Act of 1937.” See O.R.C.

§ 4111.03(A); see also 29 U.S.C. § 207(a)(1).

       74.     Named Plaintiff and the Ohio Rule 23 Class Members worked in excess of the

maximum weekly hours permitted under O.R.C. § 4111.03, but were not paid overtime wages for

all of such time spent working.

       75.     Defendant’s    companywide       policies   and/or   practices    described   herein

impermissibly reduced Named Plaintiff’s and Rule 23 Class Members' compensable hours worked

and resulted in unpaid overtime.



                                                                                        Page 12 of 16
Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 13 of 16 PAGEID #: 13




       76.     Named Plaintiff and the Ohio Rule 23 Class Members were not exempt from the

wage protections of the Ohio Wage Act.

       77.     Defendant’s repeated and knowing failures to pay overtime wages to Named

Plaintiff and the Ohio Rule 23 Class members were violations of R.C. §4111.03, and as such,

Defendant willfully withheld and failed to pay the overtime compensation to which Named

Plaintiff and the Ohio Rule 23 Class Members were entitled.

       78.     For Defendant’s violations of R.C. §4111.03, by which Named Plaintiff and the

Ohio Rule 23 Class Members have suffered and continue to suffer damages. Named Plaintiff seeks

unpaid overtime and other compensation, liquidated damages, interest and attorneys’ fees, and all

other remedies available, on behalf of herself and the Rule 23 Class Members.

                              THIRD CAUSE OF ACTION:
             R.C. 4113.15 — RULE 23 CLASS ACTION FOR OPPA VIOLATION

       79.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       80.     Named Plaintiff and the Ohio Rule 23 Class Members were employed by

Defendant.

       81.     During all relevant times, Defendant was an entity covered by the OPPA and Named

Plaintiff and the Ohio Rule 23 Class Members have been employed by Defendant within the

meaning of the OPPA.

       82.     The OPPA requires Defendant to timely pay Named Plaintiff and the Ohio Rule

23 Class Members all wages, including unpaid overtime, in accordance with O.R.C. § 4113.15(A).

       83.     During relevant times, Named Plaintiff and the Ohio Rule 23 Class Members were

not paid all wages, including overtime wages at one and one-half times their regular rate of pay

within thirty (30) days of performing the work. See O.R.C. § 4113.15(B).



                                                                                        Page 13 of 16
Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 14 of 16 PAGEID #: 14




       84.     Named Plaintiff and the Ohio Rule 23 Class Members unpaid wages remain unpaid

for more than thirty (30) days beyond their regularly scheduled payday.

       85.     In violating the OPPA, Defendant acted willfully, without a good faith basis, and

with reckless disregard of clearly applicable Ohio law.

                    FOURTH CAUSE OF ACTION:
         RECORDKEEPING VIOLATIONS OF THE OHIO WAGE ACT

       86.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       87.     The Ohio Wage Act requires employers to maintain and preserve payroll or

other records containing, among other things, the hours worked each workday and the total

hours worked each workweek. See O.R.C. § 4111.08. See also, 29 C.F.R. §§ 516.2 et seq.

       88.     During times material to this complaint, Defendant was a covered employer, and

required to comply with the Ohio Wage Act’s mandates.

       89.     Named Plaintiff and the Ohio Rule 23 Class Members were covered employees

entitled to the protection of the Ohio Wage Act.

       90.     During times material to this complaint, Defendant violated the Ohio Wage Act

with respect to Named Plaintiff and the Ohio Rule 23 Class Members by failing to properly

maintain accurate records of all hours Named Plaintiff and the Rule 23 Class Members worked

each workday and within each workweek.

       91.     In violating the Ohio Wage Act, Defendant acted willfully and with reckless

disregard of clearly applicable Ohio Wage Act provisions.

       VII.    PRAYER FOR RELIEF

       WHEREFORE, Named Plaintiff requests judgment against Defendant for an Order:

       A.      Certifying the proposed FLSA collective action;



                                                                                        Page 14 of 16
Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 15 of 16 PAGEID #: 15




       B.      Directing prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

Collective apprising them of the pendency of this action, and permitting them to timely assert their

rights under the FLSA and pursuant to 29 U.S.C. § 216(b);

       C.      Certifying the proposed Rule 23 Class under the Ohio Acts;

       D.      Finding Defendant failed to keep accurate records in accordance with the Ohio

Wage Act, Named Plaintiff, the FLSA Collective Members, and the Ohio Rule 23 Class Members

are entitled to prove their hours worked with reasonable estimates;

       E.      Awarding to Named Plaintiff and the FLSA Collective Members unpaid

compensation, including overtime wages as to be determined at trial together with any liquidated

damages allowed by the FLSA;

       F.      Awarding to Named Plaintiff and the Ohio Rule 23 Class Members unpaid

compensation, including overtime wages as to be determined at trial together with any liquidated

damages allowed by the Ohio Wage Act;

       G.      Awarding judgment against Defendant for liquidated damages pursuant to the

OPPA in the greater amount of $200 per violation or six percent (6%) of all unpaid overtime

compensation owed to the Named Plaintiff and the Ohio Rule 23 Class Members during the

applicable statutory period;

       H.      Awarding Named Plaintiff, the FLSA Collective Members, and the Ohio Rule 23

Class Members costs and disbursements and reasonable allowances for fees of counsel and experts,

and reimbursement of expenses;

       I.      Awarding Named Plaintiff, the FLSA Collective Members, and the Ohio Rule 23

Class Members such other and further relief as the Court deems just and proper;




                                                                                        Page 15 of 16
Case: 2:20-cv-04817-MHW-CMV Doc #: 1 Filed: 09/14/20 Page: 16 of 16 PAGEID #: 16




       J.     Issuing an injunction prohibiting Defendant from engaging in present, ongoing and

future violations of the FLSA and the Ohio Wage Act;

       K.     Granting Named Plaintiff leave to amend to file additional claims for relief or

different causes of action should information become available through investigation and

discovery;

       L.     Rendering a judgment against Defendant for all damage, relief, or any other

recovery whatsoever;

       M.     An Order directing Defendant to pay reasonable attorney’s fees and all costs

connected with this action; and

       N.     Such other and further relief as to this Court may deem necessary, just and proper.

                                              Respectfully submitted,

                                              COFFMAN LEGAL, LLC

                                              /s/ Matthew J.P. Coffman
                                              Matthew J.P. Coffman (0085586)
                                              Adam C. Gedling (0085256)
                                              1550 Old Henderson Rd.
                                              Suite #126
                                              Columbus, Ohio 43220
                                              Phone: 614-949-1181
                                              Fax: 614-386-9964
                                              Email: mcoffman@mcoffmanlegal.com
                                                      agedling@mcoffmanlegal.com

                                              Attorneys for Named Plaintiff and those similarly
                                              situated


                                        JURY DEMAND

       Named Plaintiff requests a trial by a jury of eight (8) persons.

                                              /s/ Matthew J.P. Coffman
                                              Matthew J.P. Coffman


                                                                                     Page 16 of 16
